DETAILED ACTION
The application has been made of the record and currently claims 1 – 12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/21/2019, 6/12/2020, and 7/10/2020 has been accepted and is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
On page 35, Line 32 – 33, “longitudinal axis 34” reference number 34 is not shown in the drawing. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities: 
On page 6, line 29, “plug connector 2” appears it should be “plug connector 10”;
On page 35, lines 26- 27, “the heading element 28 can” appears it should be “can”;  
On page 35, Lines 29 – 34, “longitudinal axis” has two reference numbers 32 and 34 and it is unclear of which one refers to which axis based on Fig. 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MANN et al. (U.S. PGPub No. 2014/0069621).
	Claim 1, Mann discloses:

wherein a connection fitting (considered as 4 in Figs. 1,2) is provided on the first end and a connection geometry (see annotated Fig. 2) is provided on the second end, wherein a heating zone (see annotated Fig. 1) is provided in the interior of the channel (10), 
wherein a heat-conducting element (considered as 19 in Fig. 2) is arranged between the heating zone and the second end (see annotated Fig. 2 where it appears the heat-conducting element is between the second end and heating zone), 
wherein the heat-conducting element (19) has a heat-output portion (considered as a “heat-dissipation section” and shown as 21 in Fig. 3) which is formed as a cylinder sleeve (see Fig. 3) which surrounds an interior space, 
wherein the cylinder sleeve has a circumferential wall (In Fig. 3 it appears the wall is circumferential) which is closed in the circumferential direction (see annotated Fig. 3 below).

Claim 2, Mann discloses:
The plug connector as claimed in claim 1, wherein the heat-conducting element (considered as 19 in Fig. 2) extends into the connection geometry (see annotated Fig. 2).

Claim 3, Mann discloses:
The plug connector as claimed in claim 1, wherein the heat-conducting element (considered as 19 in Fig. 3) has a fastening portion (considered as a “u-shaped recess” and shown as 22 in Fig. 3) which is plugged into the channel (see Fig. 2; see paragraph 0056).

	Claim 4, Mann discloses:	
The plug connector as claimed in claim 1, wherein the heat-conducting element (considered as 19 in Fig. 3) has, along its length, an external dimension which is maximally the same size as the internal dimension of the channel (see annotated Fig. 2).

Claim 5, Mann discloses:
The plug connector as claimed in claim 1, wherein the heat-conducting element (considered as 19 in Fig. 3) is held in a clamping manner (it appears that the heat-conducting element is abutting against the heating element; see paragraph 0057 on page 3).

Claim 6, Mann discloses:
The plug connector as claimed in claim 1, wherein the heat-conducting element (42) is formed from aluminum, copper or brass (see paragraph 0052 on page 3; see claim 12).

Claim 7, Mann discloses:
The plug connector as claimed in claim 1, wherein a heating element (considered as 11 in Fig. 1) is arranged in the heating zone (see Fig. 1) and the heat-conducting element (considered as 19 in Figs. 2, 3) is in heat-conducting contact with the heating element (see paragraph 0057).

Claim 8, Mann discloses:
claim 7, wherein the heat-conducting element (42) is connected to the heating element (28) in a clamping manner (see paragraph 0057, lines 4 - 5).
	
	Claim 9, Mann discloses:
The plug connector as claimed in claim 7, wherein a ramp element (considered as 17 in Fig. 1) is arranged in the channel (considered as 10 in Fig. 2), along which ramp element the heating element (considered as 11 in Fig. 1) is led out of the channel (10),
wherein the heat-conducting element (considered as 22 in Figs. 2, 3) has a recess which receives the ramp element (see Fig. 2 near element 17 for the best view).

	Claim 10, Mann discloses:
The plug connector as claimed in claim 1, wherein the housing (considered as 6 in Fig. 1) has a locking geometry (considered as 8 in Fig. 2) and the heat-conducting element (considered as 19 in Fig. 2) projects into a region in which the locking geometry is arranged (In Fig. 2, it appears that conducting element is projected into a region of the locking geometry).

	Claim 11, Mann discloses:
The plug connector as claimed in claim 1, wherein the connection geometry (see annotated Fig. 2) has a fitting.
In regards to the fitting, it appears that the connection geometry can comprise of a fitting since one end is used to accept a hose or a tube and the other end has a space which appears it could comprise of a fitting (see paragraph 0006, lines 6 – 10).

12, Mann discloses:
The plug connector as claimed in claim 1, wherein the connection geometry (see annotated Fig. 2) has a receiving space for a fitting (see paragraph 0006, lines 6 – 10).

Conclusion
The prior art made of the record but is currently not relied upon is considered pertinent to applicants disclosure. 
Wenzel (U.S. Patent No. 10,533,691) discloses a plug connector with a heating zone, first and second end connected to each other to create a channel, and a heating element. Kurita (JP 08320096) discloses a plug connector with a heating zone, first and second end connected to each other to create a channel, and a heating element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/A.T.R./
Examiner, Art Unit 3679                                                                                                                                                                                         

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679